In re Hainkel, Alida Camors; — Plaintiffs); applying for waiver of MPRE Requirement.
Based on the facts and evidences set forth in petitioner’s Petition for Waiver of MPRE Requirement, and in connection with petitioner’s application to the State Bar of Louisiana, the Court waives Article XIV, Sec. 10(b)(3) of the Articles of Incorporation of the Louisiana State Bar Association and thereby finds that petitioner has achieved the minimum MPRE score necessary for admission to the Louisiana State Bar.